DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07 January 2022.  As directed by the amendment: claim 20 has been amended; claims 1-19 have been cancelled; and no claims have been added. Thus, claim 20 is presently pending in this application. Applicant’s amendments to the claims have rendered all objections and 112(b) rejections moot.
Reasons for Allowance
Claim 20 is allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Pressly et al (US 5211629) in view of Thayer (US 2006/0253074), fails to disclose or make obvious a device as described in claim 20. Specifically, Pressly and Thayer fail to disclose or make obvious a syringe, in combination with all of the other elements of the claim, in which a frustoconical wall surface reduces “a thumb force required to advance the plunger assembly inside the barrel and to reduce turbulence in a fluid entering the rear opening into the fluid flow path during an injection, and to reduce the retention of any air bubble in fluid disposed around the opening during use of the syringe.” Although Thayer teaches a frustoconical wall surface of a needle holder that maximizes the fluid that is ejectable from a retractable needle syringe, this teaching does not anticipate reducing turbulence or air bubbles in a syringe during use. In addition, the syringe of Pressly uses absorbent materials (51, Fig. 1) at a distal end of the syringe to absorb any excess fluid from the retracted syringe but fails to disclose or make obvious reducing turbulence or air bubbles during use of the syringe. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783